Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Keady on May 16, 2022.

4.(rejointed) An earpiece according to claim 3, where the voice command is to create an audio content wish list.  

5.(rejointed) An earpiece according to claim 3, where the voice command is perform at least one of the following actions with respect to an audio content list stored in the memory, purchase a song in the audio content list, delete a song from the audio content list, skip to the next song in the audio content list, add a song to the audio content list, and delete the audio content list.  

6.(rejointed) An earpiece according to claim 3, where the voice command is to search the internet.  

7.(rejointed) An earpiece according to claim 6, where the internet search results are received via a text to speech analyzer resulting in an audio result and the user receives the audio result.

10. (rejointed) An earpiece according to claim 3, where the voice command is to play audio from a radio station.  

11. (rejointed) An earpiece according to claim 3, where the voice command is to search for a particular stock value.  

12. (rejointed) An earpiece according to claim 3, where the voice command is to link to a user's investment account.  

13. (rejointed) An earpiece according to claim 12, where a second voice command is to search for a particular stock value.  

14. (rejointed) An earpiece according to claim 13, where a third voice command is to buy the particular stock.  

15. (rejointed) An earpiece according to claim 13, where a third voice command is to sell the particular stock.  

16. (rejointed) The earpiece according to claim 3 including a second ambient sound microphone.  

17. (rejointed) The earpiece according to claim 16, further including a sealing section.  

18. (rejointed) An earpiece according to claim 17, further including the operations of: measuring the sound pressure level using the ear canal microphone.  

19. (rejointed) An earpiece according to claim 18, further including the operations of: calculating the sound pressure level dosage of a user using the measured sound pressure level.  

Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Applicant’s argument is persuasive. The claim(s) amendment overcomes the prior art of the record. After a further search, no reference is found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668